842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dorothea SMITH, Plaintiff-Appellant,v.CUYAHOGA COUNTY HOSPITAL, Defendant-Appellee.
No. 87-3379.
United States Court of Appeals, Sixth Circuit.
March 28, 1988.

Before KEITH, BOYCE F. MARTIN Jr., and RYAN, Circuit Judges.
PER CURIAM:


1
The plaintiff, Dorothea Smith, appeals from the order of the district court granting summary judgment in favor of defendant Cuyahoga County Hospital in this action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e, and 42 U.S.C. Sec. 1981, alleging that she was discharged from her employment with the defendant because of her race.  After careful consideration of the record and the briefs filed in this matter, we agree with the district court's conclusion that there is no genuine issue of material fact that exists, and that defendant was entitled to a judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Kendall v. Hoover Co., 751 F.2d 171 (6th Cir.1984).  Therefore, we hereby AFFIRM based on the district court's Memorandum of Decision and Order entered March 20, 1987.